DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlemark (US 8381539 B2) in view of either “Water Requirements and Quality Issues for Cattle” by Ted G. Dyer (hereafter Dyer) or “Water Needs and Quality Guidelines for Dairy Cattle” by J.W. Schroder (hereafter Schroeder), Nanjing (CN 102510401), and Weeden (US 20110202186 A1), and alternately also in view of Bai (US 8634635 B2).
Regarding claims 1 and 6, Ehrlemark teaches a cowshed monitoring system comprising:
a cooling system 202, having a plurality of operating modes;
a cow temperature sensor 212 and other parameter sensors;
at least one temperature/humidity sensor, for collecting temperature 206 and humidity 208 in the dairy cowshed and calculating a temperature/humidity index according to the temperature and the humidity (column 4, lines 1-14); and
204, coupled to the cooling system, the cow temperature sensor, and the temperature/humidity sensor, for receiving the temperature data, and the temperature/humidity index and determining whether to activate and control the cooling system in one of the operating modes to cool the dairy cowshed according to the cow temperature and temperature/humidity index (column 4, line 58 – column 5, line 12).
Ehrlemark does not teachat least one image sensor, for collecting image data in a dairy cowshed and obtaining a cow drinking water frequency in the dairy cowshed, wherein the image sensor is used for recording a movement track and a start and end of drinking time of at least one dairy cow in the dairy cowshed by means of object tracking and object detection, so as to calculate an amount of drinking water and a number of drinking times of the dairy cow and obtain the cow drinking water frequency; wherein the control circuit plans a plurality of numerical ranges of different heat-stress degrees, and each heat-stress degree corresponds to one of the operating modes; wherein the control circuit determines a heat-stress degree based on the cow drinking water frequency and the temperature/humidity index, and then determines to activate and control the cooling system to reduce the temperature of the dairy cowshed according to an operating mode corresponding to the heat-stress degree.
Ehrlemark teaches that the temperature/humidity index is used in combination with a second parameter, but does not teach that the cows’ drinking frequency is monitored. Dyer teaches that as temperatures increase, cows’ water consumption increases (section “Water Requirements”), and also that “water helps cattle maintain proper body temperature” (section “Water Temperature”). Alternatively, Schroeder also teaches that as temperatures increase, (tables 1 and 2), and also that “Water is necessary for...eliminating waste material and excess heat from the body” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cowshed monitoring system or Ehrlemark by using cow water consumption as taught by Dyer or Schroeder in place of or in addition to body temperature in order to gain additional insight into cow body temperature and better tailor environmental controls.
Neither Ehrlemark, Dyer, nor Schroeder teach a system for monitoring water consumption. 
Nanjing teaches an animal water consumption sensor that collects image data in a livestock shed and obtains an animal drinking water frequency, wherein the image sensor is used for recording a movement track and a start and end of drinking time of at least one animal in the shed by means of object tracking and object detection, so as to calculate an amount of drinking water and a number of drinking times of the animal and obtain the livestock drinking water frequency (abstract). In this case, Nanjing teaches that image sensors are used to detect and record the times and durations of an animals presence as various watering stations, which constitutes movement tracking. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ehrlemark with an image-based water consumption monitoring system as taught by Nanjing in order to accurately measure consumption with regard to specific animals.
Weeden teaches a cooling system for poultry wherein the control circuit plans a plurality of numerical ranges of different heat-stress degrees, and each heat-stress degree corresponds to one of the operating modes (Paragraph [0059]); and
wherein the control circuit determines a heat-stress degree based on the temperature/humidity index, and then determines to activate and control the cooling system to reduce the temperature of the dairy cowshed according to an operating mode corresponding to the heat-stress degree (Paragraphs [0058]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ehrlemark with the different modes of operation based on heat stress levels a taught by Weeden in order to utilize the appropriate level of cooling necessary to return the cowshed back to the desired conditions.
If applicant disagrees about movement tracking, then Bai teaches a system comprising at least one image sensor, for collecting image data in an animal space, wherein the image sensor is used for recording a movement track by means of object tracking and object detection (column 4, lines 14-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ehrlemark with enhanced image-based movement tracking as taught by Bai in order to obtain more specific behavioral data and enable better health tracking.
Specifically regarding claim 6, the combination renders the claimed method steps obvious since such would be a logical manner of using the combination
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlemark (US 8381539 B2) in view of either “Water Requirements and Quality Issues for Cattle” by Ted G. Dyer (hereafter Dyer) or “Water Needs and Quality Guidelines for Dairy Cattle” by J.W. Schroder (hereafter Schroeder), Nanjing (CN 102510401), and Weeden (US 20110202186 A1), and alternately also in view of Bai (US 8634635 B2) as applied to claims 1 and 6 above, and further in view of Kim (US 20160120144 A1).
Regarding claims 2 and 7, Ehrlemark, Dyer or Schroeder, Nanking, and Weeden, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 1 and 6. Ehrlemark does not explicitly teach a remote server, coupled to the control circuit, the image sensor and the temperature/humidity sensor, for storing the image data, the cow drinking water frequency, the temperature, the humidity and the temperature/humidity index.
Kim teaches a livestock shed monitoring system in which sensed data is stored on a remote server 130 (Paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ehrlemark with remote data storage as taught by Kim in order to enable archiving of data and remote monitoring.
Regarding claims 3 and 8, Ehrlemark, Dyer or Schroeder, Nanking, Weeden, and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 2 and 7.
Nanjing does not explicitly teach that the image sensor is installed above at least one water trough in the dairy cowshed, however would have been obvious to one having ordinary skill in the art before the effective filing date locate the sensor above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 4 and 9, Ehrlemark, Dyer or Schroeder, Nanking, Weeden, and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 3 and 8.
Kim also teaches that the collected data (which as modified comprises the amount of drinking water, the number of drinking times and the cow drinking water frequency) is transmitted to the remote server 130 and a webpage terminal (the server interface) so that at least one administrator can remotely monitor the dairy cowshed. 
If applicant does not agree that Kim teaches a webpage terminal, then examiner is taking official notice that webpage terminals are a well-known data interface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kim to use a webpage terminal interface in order to allow access from a wide variety of points using a standard web browser.
Regarding claims 5 and 10, Ehrlemark, Dyer or Schroeder, Nanking, and Weeden, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 1 and 6.
Ehrlemark does not explicitly teach that the control circuit further comprises a storage for storing the image data, the cow drinking water frequency and the temperature/humidity index. 
Kim teaches a livestock shed monitoring system in which sensed data is logged and stored (Paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ehrlemark with data storage as taught by Kim in order to enable archiving of data to study trends.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that Ehrlemark, Riskey, Nanjing, Dryer, Schroder, and Bai fail to teach the newly added limitation of the control circuit activating and controlling the cooling system according to the operating mode corresponding to the heat-stress degrees, the new reference, Weeden, applied in the rejection above now teaches this limitation. In Paragraphs [0058]-[0061], Weeden discloses multiple different operating intervals of the cooling system that are applied when necessary according to the heat-stress. Therefore, applicant’s argument is not found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaplan (US 9743643 B1), Low (US 5732879 A), Casey (US 5692386 A), Bunger (US 4476809 A), Rosing (US 20170245472 A1), Campbell (US 20120068848 A1), Barrett (US 20080203178 A1), and Matthew (US 20020009119 A1). The references listed relate to climate controlled environments for animals and systems that track heat stress which are directly related to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642